Name: Commission Regulation (EEC) No 1187/88 of 29 April 1988 opening a standing invitation to tender for the export of 55 000 tonnes of bread-making wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 88 Official Journal of the European Communities No L 111 /73 COMMISSION REGULATION (EEC) No 1187/88 of 29 April 1988 opening a standing invitation to tender for the export of 55 000 tonnes of bread ­ making wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, . Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular Article 7 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 Q, lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is appropriate, in the present market situation, to open a tender for the export of 55 000 tonnes of bread-making wheat held by the French intervention agency ; Whereas a derogation should be made from Regulation (EEC) No 1836/82 on the period that must elapse between the date of publication and the first closing date for the submission of tenders, in order to respond to the import possibilities opened in Morocco ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stan ­ ding invitation to tender for the export of 55 000 tonnes of bread-making wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 55 000 tonnes of bread-making wheat to be exported to Morocco. 2. The regions in which the 55 0.00 tonnes of bread ­ making wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the first month following. Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 4 May 1988 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 25 May 1988 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the French inter ­ vention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 1 . 0 OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 202, 9 . 7. 1982, p. 23. 0 OJ No L 223, 11 . 8 . 1987, p. 5 . No L 111 /74 Official Journal of the European Communities 30 . 4. 88 ANNEX I (tonnes) Place of storage Quantity Chalons-sur-Marne 5 300 Nantes 7 000 Orleans 30 800 Paris 11 900 ANNEX II Standing invitation to tender for the export of 55 000 tonnes of bread-making wheat held by the French intervention agency (Regulation (EEC) No 1187/88) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases (+) or reductions (-) (ECU/tonne) (p.m.) Commercial costs (ECU/tonne) Destination 1 2 3 etc. ( i ) This price includes the increases or reductions relating to the lot to which the tender refers.